 Case 8:21-cv-00741-TPB-SPF Document 10 Filed 05/03/21 Page 1 of 6 PageID 41




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA

DOREKA BARNUM,

        Plaintiffs,                                    CLASS ACTION

v.                                                     Case No. 8:21-CV-00741-TPB

GULF COAST COLLECTION BUREAU, INC.,

      Defendant.
____________________________________/

                          Uniform Case Management Report

       The goal of this case management report is to “secure the just, speedy, and
inexpensive determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule
3.02(a)(2), this case management report should be used in all civil cases except those
described in Local Rule 3.02(d). Individual judges may have additional case
management preferences that can be found under each judge’s name on the Court’s
website, flmd.uscourts.gov/judges/all.

1. Date and Attendees

     The parties may conduct the planning conference “in person, by telephone, or by
     comparable means[.]” See Local Rule 3.02(a)(1).

     The parties conducted the planning conference on 4/23/2021. Manuel S. Hiraldo
     and Abbye Alexander attended the conference.

2. Deadlines and Dates

     The parties request these deadlines and dates:

     Action or Event                                                        Date

     Deadline for providing mandatory initial disclosures. See Fed. R.
                                                                            5/24/2021
     Civ. P. 26(a)(1).

     Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19, and
                                                                            6/28/2021
     20, or amend the pleadings, see Fed. R. Civ. P. 15(a).
Case 8:21-cv-00741-TPB-SPF Document 10 Filed 05/03/21 Page 2 of 6 PageID 42




   Plaintiff’s deadline for disclosing any expert report. See Fed. R.      11/29/2021
   Civ. P. 26(a)(2).

   Defendant’s deadline for disclosing any expert report.                  12/29/2021

   Deadline for disclosing any rebuttal expert report.                     1/14/2021

   Deadline for completing discovery and filing any motion to
   compel discovery. See Fed. R. Civ. P. 37; Middle District Discovery     3/17/2022
   (2021).

   Deadline for moving for class certification, if applicable. See Fed.    1/28/2022
   R. Civ. P. 23(c).

   Deadline for filing any dispositive and Daubert motion. See Fed. R.
   Civ. P. 56. (Must be at least five months before requested trial        3/18/2022
   date.)

   Deadline for participating in mediation. See Local Rules, ch. 4.
   TBD                                                                     1/28/2022


   Date of the final pretrial meeting. See Local Rule 3.06(a).             8/26/2022

   Deadline for filing the joint final pretrial statement, any motion in
   limine, proposed jury instructions, and verdict form. See Local
                                                                           9/2/2022
   Rule 3.06(b). (Must be at least seven days before the final pretrial
   conference.)

   Date of the final pretrial conference. See Fed. R. Civ. P. 16(e);
                                                                           8/26/2022
   Local Rule 3.06(b).

   Month and year of the trial term.                                       9/1/2022

  The trial will last approximately 4 days and be

  ☒ jury.
  ☐ non-jury.




                                           2
 Case 8:21-cv-00741-TPB-SPF Document 10 Filed 05/03/21 Page 3 of 6 PageID 43




3. Description of the Action

      This is a class action alleging that Defendant violated the Telephone
Consumer Protection Act by transmitting to Plaintiff and Class members
unsolicited prerecorded advertisements on their telephones.

      Defendant denies that it violated the TCPA or that it is liable to the Plaintiff
in any way.

4. Disclosure Statement

   ☒ The parties have filed their disclosure statement as required by Federal Rule of
   Civil Procedure 7.1 and Local Rule 3.03.

5. Related Action

   ☒ The parties acknowledge their continuing duty under Local Rule 1.07(c) to
   notify the judge of a related action pending in the Middle District or elsewhere by
   filing a “Notice of a Related Action.” No notice need be filed if there are no related
   actions as defined by the rule.

6. Consent to a Magistrate Judge

   “A United States magistrate judge in the Middle District can exercise the maximum
   authority and perform any duty permitted by the Constitution and other laws of
   the United States.” Local Rule 1.02(a). With the parties’ consent, a district judge
   can refer any civil matter to a magistrate judge for any or all proceedings, including
   a non-jury or jury trial. 28 U.S.C. § 636(c).

   The Court asks the parties and counsel to consider the benefits to the parties and
   the Court of consenting to proceed before a magistrate judge. Consent can provide
   the parties certainty and flexibility in scheduling. Consent is voluntary, and a party
   for any reason can decide not to consent and continue before the district judge
   without adverse consequences. See Fed. R. Civ. P. 73(b)(2).

   ☐ The parties do consent and file with this case management report a completed
   Form AO 85 “Notice, Consent, and Reference of a Civil Action to a Magistrate
   Judge,” which is available on the Court’s website under “Forms.”
   ☒ The parties do not consent.




                                            3
 Case 8:21-cv-00741-TPB-SPF Document 10 Filed 05/03/21 Page 4 of 6 PageID 44




7. Preliminary Pretrial Conference

   ☒ The parties do not request a preliminary pretrial conference before the Court
   enters a scheduling order.
   ☐ The parties do request a preliminary pretrial conference, and the parties want to
   discuss enter discussion points.




                                          4
 Case 8:21-cv-00741-TPB-SPF Document 10 Filed 05/03/21 Page 5 of 6 PageID 45




8. Discovery Practice

   The parties should read the Middle District Discovery Handbook, available on the
   Court’s website at flmd.uscourts.gov/civil-discovery-handbook, to understand
   discovery practice in this District.

   ☒ The parties confirm they will comply with their duty to confer with the opposing
   party in a good faith effort to resolve any discovery dispute before filing a motion.
   See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.

9. Discovery Plan

   The parties submit the following discovery plan under Rule 26(f)(2):

   A.   The parties agree to the timing, form, or requirement for disclosures under
        Rule 26(a):

        ☒ Yes.
        ☐ No; instead, the parties agree to these changes: enter changes.

   B.   Discovery may be needed on these subjects: the issues raised in the
        pleadings as permitted under the Federal and Local Rules.

        Defendant seeks discovery on Plaintiff’s claims and alleged damages.

   C.   Discovery should be conducted in phases:

        ☒ No.
        ☐ Yes; describe the suggested phases.

   D. Are there issues about disclosure, discovery, or preservation of
      electronically stored information?

        ☒ No.
        ☐ Yes; describe the issue(s).

   E.   ☒ The parties have considered privilege and work-product issues,
        including whether to ask the Court to include any agreement in an order
        under Federal Rule of Evidence 502(d).




                                           5
 Case 8:21-cv-00741-TPB-SPF Document 10 Filed 05/03/21 Page 6 of 6 PageID 46




    F.   The parties stipulate to changes to the limitations on discovery imposed
         under the Federal Rules of Civil Procedure and Local Rule 3.04 or other
         limitations:

         ☒ No.
         ☐ Yes; describe the stipulation.

10. Request for Special Handling

    ☒ The parties do not request special handling.
    ☐ The parties request special handling. Specifically, describe requested special
    handling.
    ☐ Enter party’s name unilaterally requests special handling. Specifically, describe
    requested special handling.

11. Certification of familiarity with the Local Rules

    ☒ The parties certify that they have read and are familiar with the Court’s Local
    Rules.

12. Signatures



/s/ Manuel S. Hiraldo                           /s/ Abbye Alexander
Manuel Hiraldo, Esq.                            Abbye Alexander
Counsel for Plaintiff                           Counsel for Defendant
5/3/2021                                        5/3/2021




                                            6
